DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

3.         Claims 1-15 are pending. 

Response to Arguments and Amendments
4.	Applicant’s arguments, see page 1and 2 on remarks, filed 08/19/2021, with respect to the rejection of independent claims 1, 8, 9, 10, 14, and 15 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-15 has been withdrawn.
Allowable Subject Matter 
5.	Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 8, 9, 10, 14, and 15: the closest prior arts to the claimed features of the invention found by examiner are Bor Wang (Shift-Tolerance Property of an Optical Double-Random Phase-Encoding Encryption System, October 2000), in view of Kenji Kawano (US 6233339) and further in view of Jesper Glickstad (UN8203788).
	Wang is directed to the shift-tolerance property of the decrypting phase mask in an optical double-random phase-encoding encryption system. A simple method for improving the shift tolerance of the phase mask; how the robustness to data loss of the encrypted image extends the shift tolerance of the decrypting phase mask. 
	Kawano is directed to the beam emitted passes through the lens, beam splitter, lens in sequence to be incident into the optic fiber . The beam passing through the optic fiber is incident into the resonator, 
	Glickstad is directed to an electromagnetic beam converter and a method for conversion of an input beam of electromagnetic radiation having a bell shaped intensity profile a(x,y) into an output beam having a prescribed target intensity profile I(x',y') based on a further development of the generalized phase contrast method.
	However, the cited arts alone or in combination fail to disclose the EM beam at a plane U, passes through the fluid system; the fluid system includes at least one fluid that directly alters one or more properties of the EM beam; the second random phase element is positioned at a Fourier plane UF between the first lens and the second lens; a plane UE is the location of a camera or some photon detection devices for recording an encrypted image; and distances di, z1 and focal length f are determined by a user and contribute to a key space; and wherein the first and second random phase elements and the first and second lenses are used with the fluid system to encrypt the image.
Therefore, independent claims 1, 8, 9, 10, 14, and 15 are allowed. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative Jason Z. Lin on 02/18/2022.

AMENDMENTS TO THE CLAIMS:
(Currently Amended) A fluid-optical encryption system, comprising:
a first random phase element, a second random phase element, a first lens, a second lens and a fluid 
wherein an electromagnetic (EM) beam at a plane U0 contains an image that has passed through the first random phase element or been encoded with random phase values; the EM beam at a plane U1 passes through the fluid system; the fluid system includes at least one fluid that directly alters one or more properties of the EM beam; the second random phase element is positioned at a Fourier plane UF between the first lens and the second lens; a plane UE is the location of a camera or some photon detection devices for recording an encrypted image; and distances d1, z1 and focal length f are determined by a user and contribute to a key space; and
wherein d1 is the distance between the plane U0 and the plane U1, z1 is the distance between the plane U1 and the first lens, f is the distance between the second lens and the plane UE, and the first and second random phase elements and the first and second lenses are used with the fluid system to encrypt the image.
(Currently Amended) The fluid-optical encryption system of claim 1, wherein the first random phase element and the second random phase element each are a 
(Original) The fluid-optical encryption system of claim 1, wherein the fluid system is used once or multiple times in the fluid-optical encryption system.
(Original) The fluid-optical encryption system of claim 1, wherein the encrypted image or series of images are recorded over a finite period of time.
(Previously Amended) The fluid-optical encryption system of claim 1, wherein the fluid system alters the phase, path length or polarization of the EM beam over time according to the motion or boundary of the at least one fluid.
(Currently Amended) The fluid-optical encryption system of claim 1, wherein at least a fluid surface profileor a fluid surface boundary is varied spatially and temporally and is used as an adaptive lens for the fluid-optical encryption system.
(Original) The fluid-optical encryption system of claim 1, wherein a reflective mirror array is used as a reflective surface for the fluid-optical encryption system.
(Currently Amended) A fluid-optical encryption system, comprising:

wherein an electromagnetic (EM) beam at a plane U0 contains an image and passes through the first random phase element at a plane U1; the second random phase element is positioned at a plane U2 between a Fourier plane UF and the first lens; the fluid system is positioned at the Fourier plane UF between the first lens and the second lens and includes at least one fluid that directly alters one or more properties of the EM beam; a plane UE is the location of a camera or some photon detection devices for recording an encrypted image; and distances d1, z1, d2, d3, and focal length f are determined by a user and contribute to a key space; and
wherein d1 is the distance between the plane U0 and the plane U1, z1 is the distance between the plane U1 and the first lens, d2 is the distance between the first lens and the plane U2, d3 is the distance between the plane U2 and the Fourier plane UF, f is the distance between the second lens and the plane UE, and the first and second random phase elements and the first and second lenses are used with the fluid system to encrypt the image.
(Currently Amended) A fluid-optical encryption system, comprising:
a first random phase element, a second random phase element and a fluid system,
wherein an electromagnetic (EM) beam at a plane U0 contains an image; the first random phase element is located at a plane U1; the second random phase element is positioned at a plane U2; the fluid system is positioned at a Fourier plane UF and includes at least one fluid that directly alters one or more properties of the EM beam; a plane UE is the location of a camera or some photon detection devices for recording an encrypted image; and distances d1, d2, d3, and d4 ; and
wherein d1 is the distance between the plane U0 and the plane U1, d2 is the distance between the plane U1 and the Fourier plane UF, d3 is the distance between the Fourier plane UF and the plane U2, d4 is the distance between the plane U2 and the plane UE, and the first and second random phase elements are used with the fluid system to encrypt the image.
(Currently Amended) A fluid-optical encryption method, comprising the steps of:
containing an image by an electromagnetic (EM) beam at a plane U0;
at the plane U0;
the EM beam at a plane U1 passing through a fluid system;
positioning a second phase element at a Fourier plane UF between a first lens and a second lens; and
positioning a camera or some photon detection devices at a plane UE and recording an encrypted image,
wherein the fluid system includes at least one fluid that directly alters one or more properties of the EM beam and distances d1, z1, and focal length f are determined by a user and contribute to a key space; and
wherein d1 is the distance between the plane U0 and the plane U1, z1 is the distance between the plane U1 and the first lens, f is the distance between the second lens and the plane UE, and the first and second random phase elements and the first and second lenses are used with the fluid system to encrypt the image.
(Original) The fluid-optical encryption method of claim 10, wherein the step of recording an encrypted image includes recording the encrypted image or series of images over a finite period of time.
(Previously Amended) The fluid-optical encryption method of claim 11, further comprising the step of altering the phase, path length or polarization of the EM beam by the fluid system over time according to the motion or boundary of the at least one fluid.
(Currently Amended) The fluid-optical encryption method of claim 11, further comprising the step of spatially and temporally varying at least a fluid surface profile or a fluid surface boundary that encodes the EM beam.
(Currently Amended) A fluid-optical encryption method, comprising the steps of:
containing an image by an electromagnetic (EM) beam at a plane U0;
the EM beam passing through a first random phase element at a plane U1;
positioning a second random phase element at plane U2 between a Fourier plane UF and a first lens;
positioning a fluid system at the Fourier plane UF between the first lens and a second lens; and
positioning a camera or some photon detection devices at a plane UE and recording an encrypted 
wherein the fluid system includes at least one fluid that directly alters one or more properties of the EM beam and distances d1, z1, d2, d3, and focal length f are determined by a user and contribute to a key space; and
wherein d1 is the distance between the plane U0 and the plane U1, z1 is the distance between the plane U1 and the first lens, d2 is the distance between the first lens and the plane U2, d3 is the distance between the plane U2 and the Fourier plane UF, f is the distance between the second lens and the plane UE, and the first and second random phase elements and the first and second lenses are used with the fluid system to encrypt the image.
(Currently Amended) A fluid-optical encryption method, comprising the steps of:
containing an image by an electromagnetic (EM) beam at a plane U0;
respectively positioning a first random phase element, a second random phase element and a fluid system at a plane U1, a plane U2 and a Fourier plane UF; and
positioning a camera or some photon detection devices at a plane UE and recording an encrypted image,
wherein the fluid system includes at least one fluid that directly alters one or more properties of the EM beam and distances d1, d2, d3, and d4 ; and
wherein d1 is the distance between the plane U0 and the plane U1, d2 is the distance between the plane U1 and the Fourier plane UF, d3 is the distance between the Fourier plane UF and the plane U2, d4 is the distance between the plane U2 and the plane UE, and the first and second random phase elements are used with the fluid system to encrypt the image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh H Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization 
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436